In the light of appellant's motion, the propositions advanced therein have been again examined and considered. We can add little to what was said in the original opinion. The record makes it plain that the motion for continuance is not good. There would not appear any ground for *Page 251 
believing that had the absent testimony been before the jury a different result would have been obtained. Nothing indicates an abuse of the discretion of the court in overruling the application. One who seeks to invoke the rule against the use of testimony reflecting upon a witness' credibility, that such witness has had a complaint filed against him charging him with a felony must assume the burden of showing that the grand jury has met since the filing of the complaint and that no indictment was returned. This burden appellant did not discharge. It is proper and permissible to prove against a witness that a complaint has been filed against him charging him with a felony or an offense involving moral turpitude. In the absence of some showing in the bill of some circumstance requiring the rejection of such testimony, we assume that the action of the trial court was correct.
The motion for rehearing is overruled.
Overruled.